DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-19. Claims 1-2, 8-12 and 17-19 and the specification were amended in the response filed 9/19/2022.

Drawings
The drawings were received on 9/19/2022.  These drawings are acceptable.

Specification
The amendment filed 9/19/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: paragraph [0012] was amended to “a constant force of between 27.5 and 148 KPa (4 and 20 PSI)”. The amendment is interpreted as a mere numerical conversion, but the conversion of 20 PSI to kPa appears incorrect. While 4 PSI converted to kPa is about 27.5, converting 20 PSI is about 137.9 kPa which is less than the amended term of “148 KPa”. Because this term is broader than originally disclosed, the amendment constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “148 KPa” as a conversion from 20 PSI; however, this value appears incorrect because 20 PSI is about 137.9 kPa [148 kPa is about 21.5 psi]. Because this range is broader than originally disclosed, the amendment constitutes new matter. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6-7, 10-11, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meintschel et al. (US 2012/0156537) in view of Kwok et al. (US 2014/0154539).
Regarding claims 1 and 11, Meintschel discloses a cell block 1 (battery assembly) comprising a plurality of flat storage cells 2 sandwiched between pressure plates 18,20 (two side plates) (Fig 1). The pressure plates 18, 20 are held together by fillister head screws 22 (bolts) with nuts 24 which act via washers 26 on the pressure plates ([0129]). As seen in Figures 3-4, the head screws have a head on one side with a nut attached at a threaded end (threaded engagement) ([0134]). The pressure plates and head screws with nuts and washers form a clamping device ([0129]), and therefore the head screws meet the limitation of configured to clamp the side plates and the cells together. 
While Meintschel teaches washers used with the bolts and between the nut and the side plate and between the side plate and the head ([0129], Fig 3), Meintschel does not explicitly disclose exactly one diaphragm spring located between the head and an adjacent one of the side plates or between a nut and an adjacent one of the side plates, or exactly one said diaphragm spring located between the head and the adjacent one of the side plates and exactly one said diaphragm spring located between the nut and the adjacent one of the side plates, the diaphragm spring configured to apply a force on the side plates over an effective range of the diaphragm spring.
Kwok discloses a packaging for energy storage modules wherein storage cells are pressed into a block of thermally conductive material (abstract). The storage cells 30 are stacked between a clamping plate 230 and a chassis 140 ([0038]-[0040], Fig 1). The fasteners 240 (bolts) are used to secure the clamping plate 230 to the chassis 140, and include nuts and washers/spacers ([0044]). A cone washer 242 may be the bolted join formed by fastener 240 ([0048]). A cone washer 242 serves to preserve the clamping force over time, as the material and components may relax ([0048]). That is, the cone washer applies a force over an effective range on a plate for clamping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cone washer which applies a force on a plate for sandwiching cells as taught by Kwok with the washer of Meintschel for the purpose of preserving the clamping force over time, and thereby applying a force over an effective range.
Regarding claims 6 and 16, modified Meintschel discloses all of the claim limitations as set forth above. Because Kwok teaches the cone washer serves to preserve the clamping force over time ([0048]), Kwok teaches and suggests that the cone washer is configured to apply a generally constant force over the effective range.
Regarding claim 7, modified Meintschel discloses all of the claim as set forth above. Meintschel additionally discloses holding frames 12,14,16 (pads) between the sides of the cells that face each other (see Fig 1). 
Regarding claims 10 and 19, modified Meintschel discloses all of the claim limitations as set forth above. Meintschel teaches a washer 26 between the head and the pressure plate and between the nut and the side plate (thereby two washers per bolt) (see Fig 3), and Kwok teaches the cone washer (diaphragm spring) ([0048]). Therefore, the combination renders obvious the limitation of wherein two of the diaphragm springs are arranged on each of the bolts, with exactly one said diaphragm spring located between the head and the adjacent one of the side plates and exactly one said diaphragm spring located between the nut and the adjacent one of the side plates.

Claim(s) 2-3, 9, 12-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meintschel et al. (US 2012/0156537) in view of Kwok et al. (US 2014/0154539), as applied to claim 1 or 11 above, and further in view of Schumacher et al. (US 2012/0155988).
Regarding claims 2-3, 9, 12-13, and 18, modified Meintschel discloses all of the claim limitations as set forth above. While Meintschel teaches washers ([0129]) and holes through which bolts pass and are installed (Fig 1), modified Meintschel does not explicitly disclose wherein (claims 2 and 12) each of the bolts includes a shoulder having a defined height under the head, the exactly one diaphragm spring for each of the bolts is located adjacent to the head, the shoulder extends through the exactly one diaphragm spring on each said bolt, and the defined height sets a maximum compression for the exactly one diaphragm spring, (claims 9 and 18) each of the bolts includes a shoulder having a defined height under the head, the exactly one diaphragm spring for each of the bolts is located adjacent to the head, and the defined height sets a maximum compression for the exactly one diaphragm spring on each said bolt to prevent the diaphragm from being compressed flat, or (claim 3 and 13) wherein the shoulder is provided as a separate spacer that is installed on each of the bolts.
Schumacher discloses a reduced-corrosion assembly including a first and second component joined by a fastener having a head and a body (abstract). The fastener includes a bolt 18 having a head 22 and a body 24 with a nut 20 wherein a washer 32 is disposed on the body 24 ([0019]-[0020], Fig 2). The assembly further includes a pliant sleeve 20 arranged on the fastener body 24 and is configured to be displaced and thereby fill a space between the head 22 and the nut 20 when the assembly is tightened ([0025], see Figs 2-3). That is, the pliant sleeve is in addition to the bolt and is thereby considered separate. As seen in Figures 2-3, the sleeve extends through the washer. The sleeve will deform and fill any vacant space around the body 24 and threads 26 ([0025]), and thereby has a defined height (available area) and sets a maximum compression. The sleeve prevents moisture from collecting inside the assembly when the assembly is tightened ([0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pliant sleeve around the body of the bolt as taught by Schumacher with the bolt of Meintschel for the purpose of preventing moisture from collecting.
With regards to the limitation of claims 9 and 18 (“to prevent the diaphragm spring from being compressed flat”), because the pliant sleeve extends through the washer (see Figs 2-3 of Schumacher) and because the sleeve deforms ([0025]), the pliant sleeve will prevent the conical washer (diaphragm spring) from being compressed plat because the pliant sleeve will fill some vacant space.

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meintschel et al. (US 2012/0156537) in view of Kwok et al. (US 2014/0154539), as applied to claim 1 or 11 above, and further in view of Jung et al. (US 2020/0303710).
Regarding claims 4-5 and 14-15, modified Meintschel discloses all of the claim limitations as set forth above. While Meintschel teaches washer and Kwok teaches a cone washer, modified Meintschel does not explicitly disclose (claims 4 and 14) wherein the diaphragm spring includes a plurality of fingers, and (claims 5 and 15) wherein the fingers are uniformly spaced apart from each other and are arranged around a circumference of the diaphragm spring.
Jung teaches a battery module in which a connection structure connects electrode leads 111/112 (abstract). The leads 111/112 are connected using a bolt 200 and a washer 220 ([0043], Figs 5-6). The washer 220 can have several different forms, including a general flat washer 220a, a lock washer 220b acting as a spring, an external tooth washer 220c (having teeth/protrusions [fingers] attached to the outside, and uniformly spaced apart and arranged around a circumference), and an internal tooth washer 220d (having teeth/protrusions [fingers] attached to the inside, and uniformly spaced apart and arranged around a circumference) ([0055], Fig 10). Both the external tooth washer and internal tooth washer allow the bolt to be safely tightened and prevent the bolt from being loosened ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the external or internal tooth structure of the washer of Jung with the cone washer of Meintschel modified by Kwok for the purpose of permitting the device to be tightened safely and prevent the rod from being loosened.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meintschel et al. (US 2012/0156537) in view of Kwok et al. (US 2014/0154539), as applied to claim 1 or 11 above, and further in view of Dube (US 2011/0177377).
Regarding claims 8 and 17, modified Meintschel discloses all of the claim limitations as set forth above. While Meintschel teaches washers with bolts applying force to the cell block and Kwok teaches the cone washer 242 serves to preserve the clamping force over time, and therefore applies a force over an effective range on a plate for clamping, modified Meintschel does not disclose wherein the cone washer apply a generally constant force of between 27.5 and 148 KPa on the sides of the plurality of cells.
Dube discloses a battery cell container (battery assembly) comprising a plurality of cells 210 interposed between two end plates 230 (two side plates) (abstract, [0031], Fig 2). The two end plate are drawn together (clamping) by a plurality of connecting devices 220 which interfaces with each end plate 230 via an elastic deformation device 470 including a first 480 and second 490 curvilinear component ([0036], Fig 2-3). Dube teaches the amount of force applied is between 14.5 to 15.5 psi ([0050]) (about 100 kPa to 107 kPa), which is within the claimed range of “a generally constant force of between 27.5 and 148 KPa PSI on the sides of the plurality of cells”. Therefore, Dube suggests applying a force of between 14.5 to 15.5 psi (about 100 kPa to 107 kPa) to the cells to optimize performance of the cells ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cone washers of Meintschel modified by Kwok to apply a force between 14.5 to 15.5 psi (about 100 kPa to 107 kPa) to the cells as taught by Dube for the purpose of optimizing performance of the cells.

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-5, 9, 11-15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725